   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DR. J. DAVID GOLUB,

                     Plaintiffs,               19-cv-10309 (JGK)

          - against -                          MEMORANDUM
                                               OPINION AND ORDER
BERDON LLP,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The pro se plaintiff, Dr. J. David Golub, brings this

action against Berdon LLP (“Berdon”) alleging violations of the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621

et seq., the False Claims Act (“FCA”), 31 U.S.C. §§ 3729 et

seq., and various state law violations arising from the

termination of Golub’s employment at Berdon. Berdon now moves

dismiss the complaint for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). Berdon also requests

that the Court sanction Golub under its inherent authority.

Golub moves for sanctions against Berdon pursuant to Federal

Rule of Civil Procedure 11, as well as to strike certain

filings, to admit three appendices into evidence, and to compel

discovery.

     For the reasons explained below, the motion to dismiss is

granted and all other requests for relief are denied.
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 2 of 15



                                   I

     The following facts are drawn from the Amended Complaint

(“Compl.”) and are accepted as true for the purposes of this

motion.

     Golub, a “resident of New Jersey and South Carolina,”

worked as a tax accountant at Berdon, a limited-liability

partnership focused on audit, tax, and consulting services;

Berdon is alleged to “reside” in New York. Compl. ¶¶ 1, 5, 7, 9.

Berdon engaged Golub initially as a consultant from July 2017 to

March 2018 to facilitate a merger with another accounting firm,

and then as an employee pursuant to a contract until his

termination in July 2018. Id. ¶ 12. At the time of his

discharge, Golub was over the age of 40 and had over 40 years of

experience in accounting. Id. ¶ 2, 28.

     In July 2018, Golub complained to Berdon’s managing tax

partner about alleged professional misconduct of a colleague,

B.S. Id. ¶¶ 12, 20-26. In particular, Golub alleged that B.S.

submitted fraudulent filings to the Internal Revenue Service

(“IRS”) and state government agencies. Id. ¶ 28. Shortly

thereafter, Berdon terminated Golub’s employment. Id. ¶ 19. When

Golub asked for the grounds for the termination, Berdon’s

managing tax partner stated that he heard a recording of Golub

reprimanding B.S. using abusive language, and another employee




                                   2
    Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 3 of 15



stated that there was “an office cultural divide or disconnect

and that [Golub] was not a ‘team player.’” Id.

      Golub alleges that Berdon ignored the issues he raised

about B.S. and terminated Golub instead of investigating B.S., a

younger, less experienced employee. Golub alleges that this

amounted to a retaliatory discharge in violation of the ADEA.

Id. ¶ 28. Golub further alleges that his termination violated

the anti-retaliation provisions of the FCA, as well as New York

and New Jersey whistleblowers laws. Id. ¶ 30. Lastly, Golub

asserts state law claims of a breach of the covenant of good

faith and fair dealing and breach of contract. Golub is seeking

compensatory damages of $2,250,000 and punitive damages of

$1,000,000. Id. at 20-22.

                                     II

      In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). 1 The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.


1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.


                                      3
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 4 of 15



1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

     When faced with a pro se complaint, the Court must

“construe [the] complaint liberally and interpret it to raise

the strongest arguments that it suggests.”       Chavis v. Chappius,

618 F.3d 162, 170 (2d Cir. 2010).      “Even in a pro se case,

however, . . . threadbare recitals of the elements of a cause of


                                   4
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 5 of 15



action, supported by mere conclusory statements, do not

suffice.”    Id.   Thus, although the Court is “obligated to draw

the most favorable inferences” that the complaint supports, it

“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.

Store LLC, No. 13-cv-8560, 2014 WL 2134600, at *1 (S.D.N.Y. May

22, 2014).

                                  III

                                   A

     Berdon argues that the ADEA claim should be dismissed

because there is no plausible connection between Golub’s age and

his discharge. While Berdon treats Golub’s ADEA claim as a

status-based claim of age discrimination, the complaint and the

plaintiff’s papers refers to both Golub’s age-based status and

retaliation, and the Court thus construes the claim as both a

status-based claim and a retaliation claim under the ADEA.

     The ADEA provides that “[i]t shall be unlawful for an

employer . . . to fail or refuse to hire or to discharge any

individual or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age.” 29 U.S.C.

§ 623(a)(1). “In order to establish a prima facie case of age

discrimination, the plaintiff must show (1) that [the plaintiff]

was within the protected age group, (2) that [the plaintiff] was


                                   5
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 6 of 15



qualified for the position, (3) that [the plaintiff] experienced

adverse employment action, and (4) that such action occurred

under circumstances giving rise to an inference of

discrimination.” Green v. Town of E. Haven, 952 F.3d 394, 403

(2d Cir. 2020). In particular, “a plaintiff alleging age

discrimination under the Age Discrimination in Employment Act

must allege that age was the ‘but-for’ cause of the employer’s

adverse action.” Vega v. Hempstead Union Free Sch. Dist., 801

F.3d 72, 86 (2d Cir. 2015) (citing Gross v. FBL Fin. Servs.,

Inc., 557 U.S. 167, 177 (2009)); see also Lively v. WAFRA Inv.

Advisory Grp., Inc., No. 19-CV-3257, 2020 WL 4038350, at *4

(S.D.N.Y. July 17, 2020).

     Here, Golub failed to allege a plausible case of age

discrimination. There’s no question that Golub was within the

protected age group, qualified for his position, and that he

experienced an adverse employment action. However, the

allegations in the complaint do not support an inference of

discrimination, let alone that age was a but-for cause of the

adverse employment action. Indeed, the only age-related

allegation in the complaint is that Golub was older than another

employee who was not terminated. But the complaint does not

demonstrate any causal nexus between Golub’s age and the

termination. If anything, the complaint demonstrates that even

Golub does not attribute his termination to age but rather to


                                   6
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 7 of 15



his reporting of the purported misconduct of a colleague who

happened to be younger than Golub. See, e.g., Compl. ¶ 10

(alleging that the contract was terminated “in retaliation for

disclosing to the Berdon managing tax partner, audit and tax

malpractice and fraud committed by a Berdon employee-audit

principal”); ¶ 26 (stating that the reason proffered for Golub’s

termination was “code for the concept that [Golub] did not

participate in a cover-up” and that “[t]he timing of the

employment discharge is no coincidence” because Golub was

“terminated three days after B.S. completed his coverup of

accounting and tax fraud”); ¶ 28 (“[Golub] presented these

issues to the audit principal, B.S., one week prior to his

termination.”). Accordingly, the complaint fails to allege age-

based discrimination in violation of the ADEA. See Lively, 2020

WL 4038350, at *4 (dismissing an ADEA claim for failure to

allege but-for causation); Scalercio-Isenberg v. Morgan Stanley

Servs. Grp. Inc., No. 19-CV-6034, 2019 WL 6916099, at *5

(S.D.N.Y. Dec. 19, 2019) (same).

     In addition to a status-based claim, a plaintiff may bring

a retaliation claim under the ADEA. The ADEA provides that it is

“unlawful for an employer to discriminate against any of his

employees . . . because such individual, member or applicant for

membership has opposed any practice made unlawful by this

section, or . . . made a charge, testified, assisted, or


                                   7
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 8 of 15



participated in any manner in an investigation, proceeding, or

litigation under this Act.” 29 U.S.C. § 623(d). “To state a

claim for retaliation in violation of the ADEA, a plaintiff must

plead facts that would tend to show that (1) [plaintiff]

participated in a protected activity known to the defendant; (2)

the defendant took an employment action disadvantaging

[plaintiff]; and (3) there exists a causal connection between

the protected activity and the adverse action.” Mabry v.

Neighborhood Def. Serv., 769 F. Supp. 2d 381, 397 (S.D.N.Y.

2011) (citing Patane v. Clark, 508 F.3d 106, 115 (2d Cir.

2007)). “As to the protected activity element . . . the

plaintiff need[s to] have had a good faith, reasonable belief

that he was opposing an employment practice made unlawful” by

the ADEA. Kessler v. Westchester Cty. Dep't of Soc. Servs., 461

F.3d 199, 210 (2d Cir. 2006).

     In this case, Golub’s ADEA claim cannot survive as a

retaliation claim. To the extent the complaint alleges

retaliation, it was alleged to have occurred due to Golub’s

reporting of his colleague’s professional misconduct and not

because Golub opposed any unlawful employment practice. Because

the complaint contains no reference to Golub participating in

any activity protected by the ADEA, he could not have been

retaliated against within the meaning of the ADEA.

     Accordingly, the ADEA claim is dismissed without prejudice.


                                   8
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 9 of 15



                                   B

     Berdon argues that the retaliation claim under the FCA

should be dismissed because Golub did not engage in a protected

activity under the FCA.

     In Section 3730(h), the FCA provides that “[a]ny

employee . . . shall be entitled to all relief necessary to make

that employee . . . whole, if that employee . . . is discharged

. . . because of lawful acts done by the employee . . . in

furtherance of an action under [the FCA] or other efforts to

stop 1 or more violations of [the FCA].” 31 U.S.C. § 3730(h). A

viable claim seeking such relief must show that “(1) [the

employee] engaged in activity protected under the statute, (2)

the employer was aware of such activity, and (3) the employer

took adverse action against [the employee] because he engaged in

the protected activity.” United States ex rel. Chorches v. Am.

Med. Response, Inc., 865 F.3d 71, 95 (2d Cir. 2017).

     Here, Golub alleged that, prior to his termination, he

complained of another Berdon professional submitting fraudulent

filings to the Internal Revenue Service (“IRS”) and state

government agencies. However, Golub does not show that his

activity is protected under the FCA by virtue of either

“further[ing] an action under [the FCA]” or “other efforts to

stop 1 or more violations” of the FCA. 31 U.S.C. § 3730(h).

While an actual FCA violation is not a prerequisite for a


                                   9
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 10 of 15



retaliation claim, the plaintiff is “required to show a good

faith basis, or objectively reasonable basis, for believing that

he or she was investigating matters in support of a viable FCA

case.” Weslowski v. Zugibe, 14 F. Supp. 3d 295, 311 (S.D.N.Y.

2014). The complaint does show how the alleged tax fraud could

have supported a viable FCA case or that Golub had a good faith

basis for believing so at the time.

     Furthermore, it is difficult to see how Golub could ever

demonstrate that his reporting was done in support of a viable

FCA case. Pursuant to Section 3729(d), tax-related fraud is

expressly excluded from the scope of the FCA. See 31 U.S.C. §

3729(d) (“This section does not apply to claims, records, or

statements made under the Internal Revenue Code of 1986.”);

Hardin v. Scandinavia, 731 F. Supp. 1202, 1204 (S.D.N.Y. 1990)

(“[I]ncome tax cases are not within the scope of § 3729.”); see

also United States ex rel. Lissack v. Sakura Glob. Capital

Mkts., Inc., 377 F.3d 145, 157 (2d Cir. 2004) (clarifying that

FCA claims that depend on establishing a violation of the tax

code, even when not directly seeking to recover federal taxes,

are barred by § 3729(d)). And because tax fraud is expressly

excluded from the scope of the FCA, it is implausible that

Golub’s activity was an effort to stop the violation of the FCA

and thus a protected activity.




                                   10
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 11 of 15



     Accordingly, the retaliation claim under the FCA is

dismissed without prejudice.

                                   IV

     With respect to the remaining claims, all brought under

various state laws, unless the Court finds that it has diversity

jurisdiction, the Court must determine whether to exercise

supplemental jurisdiction.

     On questions of subject matter jurisdiction, the plaintiff

bears the burden of proving the Court’s jurisdiction by a

preponderance of the evidence. Makarova v. United States, 201

F.3d 110, 113 (2d Cir. 2000). With regards to jurisdictional

facts, the Court has the power and the obligation to consider

matters outside the pleadings, such as affidavits, documents,

and testimony, to determine whether jurisdiction exists. See

Anglo-Iberia Underwriting Mgmt. Co. v. P.T. Jamsostek (Persero),

600 F.3d 171, 175 (2d Cir. 2010); APWU v. Potter, 343 F.3d 619,

627 (2d Cir. 2003); Filetech S.A. v. France Telecom S.A., 157

F.3d 922, 932 (2d Cir. 1998); Kamen v. Am. Tel. & Tel. Co., 791

F.2d 1006, 1011 (2d Cir. 1986). In so doing, the Court is guided

by the body of decisional law that has developed under Federal

Rule of Civil Procedure 56. Kamen, 791 F.2d at 1011.

     Pursuant to 28 U.S.C. § 1332, federal courts have subject

matter jurisdiction over state law claims when the amount in

controversy exceeds the sum or value of $75,000 and there is


                                   11
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 12 of 15



complete diversity of citizenship among the parties. See Wash.

Nat’l Ins. Co. v. OBEX Grp. LLC, 958 F.3d 126, 133 (2d Cir.

2020). Diversity of citizenship “does not exist unless each

defendant is a citizen of a different State from each

plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,

373 (1978) (emphasis in original). “For purposes of diversity

jurisdiction, a party’s citizenship depends on his domicile.”

Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998). Domicile

is a person’s fixed home and principal establishment, and to

which, whenever he is absent, the person intends to return. Id.

     Alternatively, pursuant to 28 U.S.C. § 1367, federal courts

can exercise supplemental subject matter jurisdiction over state

law claims that derive from the same “common nucleus of

operative fact” as the federal claims brought in the same

action. Briarpatch Ltd., L.P. v. Phx. Pictures, Inc., 373 F.3d

296, 308 (2d Cir. 2004). However, once the Court dismisses the

federal claims, the Court may decline to exercise supplemental

jurisdiction. See 28 U.S.C. § 1367(c)(3); Kolari v. N.Y.-

Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006).

     Although the complaint alleges complete diversity in a

conclusory fashion, the Court cannot ascertain from the facts

alleged whether complete diversity exists. First, Golub states

that he is a resident of New Jersey and South Carolina. However,

“a statement of residence, unlike domicile, tells the court only


                                   12
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 13 of 15



where the parties are living and not of which state they are

citizens.” John Birch Soc'y v. Nat'l Broad. Co., 377 F.2d 194,

199 (2d Cir. 1967). Furthermore, “[a]t any one time, a party can

have multiple residences but only one domicile.” Galu v. Attias,

923 F. Supp. 590, 595 (S.D.N.Y. 1996). As such, Golub can only

be a citizen of either New Jersey or South Carolina, but not

both.

     With respect to Berdon, the complain alleges that the

company is a “resident” of New York. However, as a limited

liability partnership, Berdon inherits the citizenship of all

its members. See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96

(1990). The complaint is silent on the citizenship of Berdon’s

members and the Court has no basis to conclude that they are all

citizens of New York. Accordingly, it is not clear that the

Court has diversity jurisdiction over the state law claims.

     In the absence of diversity jurisdiction, because the Court

has dismissed the federal claims brought in this action, it may

decline to exercise supplemental jurisdiction pursuant to 28

U.S.C. § 1367(c)(3). “Once a district court’s discretion is

triggered under § 1367(c)(3), it balances the traditional

‘values of judicial economy, convenience, fairness, and comity’

in deciding whether to exercise jurisdiction.” Kolari, 455 F.3d

at 122 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

350 (1988)). “[I]n the usual case in which all federal-law


                                   13
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 14 of 15



claims are eliminated before trial, the balance of [these]

factors . . . will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Cohill, 484

U.S. at 350 n.7. This is plainly the case here. After dismissing

the federal claims, the Court’s duty would be limited to

considering state law claims. Such “[n]eedless decisions of

state law should be avoided both as a matter of comity and to

promote justice between the parties, by procuring for them a

surer-footed reading of applicable law.” United Mine Workers v.

Gibbs, 383 U.S. 715, 726 (1966). Furthermore, the pre-discovery

stage of the litigation means that the factors of judicial

economy, convenience, fairness, and comity point toward

declining supplemental jurisdiction. See Page v. Oath Inc., No.

17-cv-6990, 2018 WL 1406621, at *4 (S.D.N.Y. Mar. 20, 2018),

aff'd sub nom, Page v. United States Agency for Glob. Media, 797

F. App'x 550 (2d Cir. 2019).

     Accordingly, the state law claims are dismissed without

prejudice for lack of subject matter jurisdiction.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

motion to dismiss is granted without prejudice. The plaintiff

may file a motion to file an amended complaint together with a


                                   14
   Case 1:19-cv-10309-JGK-GWG Document 68 Filed 02/17/21 Page 15 of 15



copy of the proposed amended complaint and an explanation why

such filing is not futile. The motion must be filed within

thirty (30) days of the date of this Memorandum Opinion and

Order. If the plaintiff fails to move to file an amended

complaint within that time, the claims will be dismissed with

prejudice. The Clerk is directed to close Docket No. 47.

     Furthermore, the Court denies all of the requests for

ancillary relief. The actions by both sides are not so egregious

as to warrant imposition of sanctions, and the plaintiff has not

complied with the requirements of Rule 11 of the Federal Rules

of Civil Procedure. There is no basis to strike any documents

submitted because the Court has not relied on them, nor is there

a basis to admit specifically the appendices to the plaintiff’s

complaint. The appendices were submitted with the complaint and

that is sufficient to put them in the record. There is no basis

for discovery at this point.

     The Clerk is directed to mail of copy of this Memorandum

Opinion and Order to the pro se plaintiff.

SO ORDERED.

Dated:    New York, New York
          February 17, 2021             ___  /s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge




                                   15
